IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NOS. WR-58,823-07 and 08


BENNY LAVERN COLLINS, Relator

v.

DALLAS DISTRICT CLERK, Respondent




ON APPLICATIONS FOR A WRIT OF MANDAMUS
CAUSE NOS. F-78-07488-M and F-78-04178-M IN THE 194th JUDICIAL DISTRICT
COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R



	Relator has filed two motions for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In these motions, he contends that he filed applications for a writ of habeas
corpus in the 194th Judicial District Court of Dallas County, that more than 35 days have elapsed, and that
the applications have not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of  Dallas
County, is ordered to file a response, which may be made by: submitting the record on such habeas corpus
applications; submitting copies of a timely filed orders which designates issues to be investigated, see
McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); by stating that the nature of the claims
asserted in the applications filed by Relator is such that the claims are not cognizable under Tex. Code
Crim. Proc. art. 11.07, § 3; or stating that Relator has not filed  applications for habeas corpus in Dallas
County.  These applications for leave to file a writ of mandamus shall be held in abeyance until the
respondent has submitted the appropriate response.  Such response shall be submitted within 30 days of
the date of this order.


Filed: December 19, 2007
Do not publish